     Case 3:18-cv-00299 Document 29 Filed 01/22/19 Page 1 of 1 PageID #: 113



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


KIMBERLY & DELMAR CALL,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 3:18-0299

WEBBANK,

                             Defendant.


                                           ORDER


       The Court entered the parties’ Proposed Order of Dismissal and this case was dismissed on

October 5, 2018. Plaintiffs’ filed another Proposed Order of Dismissal (ECF No. 28) on January

18, 2019, in error. For good cause shown, the Court GRANTS the Motion to Withdraw Plaintiffs’

Proposed Order of Dismissal. ECF No. 28.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                            ENTER:        January 22, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE
